DETAILED ACTION

NOTE:  This Office action replaces the prior Office action mailed June 2, 2022 and corrects inadvertent errors in the prior Office action.  The Office action mailed June 2, 2022 is hereby vacated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed February 7, 2022 is acknowledged and has been entered.  Claims 22-27 have been canceled.  Claims 13, 18, and 20 have been amended.  Claims 28-45 have been added. 

2.	Receipt of the declaration under 37 C.F.R. § 1.132 by Kouji Matsushima filed on February 7, 2022 is acknowledged. 
	
3.	Claims 13, 17-21, and 28-45 have been examined.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 13, 17-21, and 28-45 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely December 27, 2018.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 9, 2021.

Response to Amendment
6.	The declaration under 37 C.F.R. § 1.132 by Kouji Matsushima filed on February 7, 2022, which addresses the rejection of claims 13 and 17-27 under 35 U.S.C. 102(a)(1) as being anticipated by JPWO2010074266-A1, as set forth in the last Office action mailed August 9, 2021, has been considered.  However the merit of the declaration is moot due to the fact that the amendment filed February 7, 2022 has obviated this rejection.
	
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 13, 17-21, and 28-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 13, 17-21, and 28-45 are indefinite for the following reasons:
	(a)	Claims 13, 18, 28, and 29 recite, “wherein core fucoses in sugar chains of the Fc region of said anti-human CD4 antibody have been removed”.  Previously claims 13 and 18 recited a limitation requiring the antibody to be of the IgG1 subtype, which is a type of antibody comprising an Fc domain.  As presently amended or newly presented, none of claims 13, 18, 28, and 29 require the antibody to be of the IgG1 subtype.  The antibody must be either chimeric, humanized, or human and must comprise a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 and a light chain comprising the amino acid sequence of SEQ ID NO: 2; but the antibody need not be an intact antibody (e.g., an antibody of the IgG1 isotype), which necessarily comprises an Fc domain.  Accordingly it is submitted that the recitation of the limitation “the Fc region of said anti-human CD4 antibody” by any of claims 13, 18, 28, and 29 finds no clear support in the preceding language of the claims; and moreover it is not clear how the claims are to be construed or if the antibody that is regarded as part of the invention is an antibody that necessarily comprises an Fc domain.1  In addition, it would seem that there must be a presumption that the antibody is not only comprised of an Fc domain but one that is glycosylated; and yet the preceding language of the claims makes no mention of a glycosylated Fc domain.  Must the antibody comprise an Fc domain or not?  If it must comprise an Fc domain, must it be glycosylated?  What subject matter is it that is regarded as the invention? 
	It is suggested that this issue may best be remedied by amending claims 13, 18, 28, and 29 to recite a limitation requiring the antibody to comprise an Fc domain.  For example, it is suggested that claim 13 might be amended to recite, “wherein said antibody is glycosylated and comprises an Fc domain in which the core fucoses of the sugar chains attached to the Fc domain have been removed”.
	(b)	According to the claims the method comprises administering to a subject a chimeric antibody, a humanized antibody, or a human antibody, which comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2.  The particular amino acid sequences recited by the claims are the amino acid sequences of the heavy chain variable domain and the light chain variable domain of the disclosed anti-human CD4 humanized antibody designated “IT1208”.2  Inasmuch as the antibody is humanized, the sequences of the complementarity determining regions (CDRs) of which the antibody is comprised are not human;3 and accordingly the antibody to which the claims are directed, which comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2, cannot be “human”.4  Then, too, depending upon one’s definition of a “chimeric antibody”, if as in accordance with the claims the antibody comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2, the antibody is not “chimeric”.5
	It is suggested that this issue may best be remedied by amending the claims to recite the antibody is humanized.
	(c)	Claims 36 and 37, which depend from claims 28 and 29, respectively, recite the limitation, “wherein the anticancer drug(s) is/are small molecule chemotherapy”.  The claims are indefinite because the preceding claims make no reference to “anticancer drug(s)”.
	(d)	Claims 40 and 41, which depend from claims 28 and 29, respectively, recite the limitation, “wherein the only other anticancer treatment of the patient is with said anticancer drug(s)”.  The claims are indefinite because the preceding claims make no reference to “anticancer drug(s)”.
	(e)	Claims 42 and 43, which depend from claims 13 and 18, respectively, recite the limitation, “wherein the only other anticancer treatment of the patient is with said immune checkpoint inhibitor(s)”.  The claims are indefinite because the preceding claims make no reference to “immune checkpoint inhibitor(s)”. 
Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention6.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 13, 17-21, and 28-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
	(a)	Claims 30-33 are drawn to a method according to claims 13, 18, 28, and 29, respectively, wherein the chimeric, humanized, or human anti-human CD4 antibody that has an antigen binding affinity of 1 x 10-9 M is administered to the patient is of subtype IgG1.
	At page 7 of the amendment filed February 7, 2022 Applicant has remarked that no new matter has been introduced by the amendment and has asserted that that support for the amendment is found, for example, in the disclosure in paragraph [0058] at page 30 of the specification.
	The disclosure at page 30 describes a particular antibody (i.e., anti-human CD4 humanized antibody IT1208, which has enhanced ADCC activity) as being of the IgG1 subtype.  It does not generically describe the chimeric, humanized, or human anti-human CD4 antibody that is administered to the patient in the course of practicing the claimed invention as being an antibody of the IgG1 subtype.  Otherwise there is only one other mention of the IgG1 subtype, in particular, in the disclosure in paragraph [0030] at page 19 of the specification.  This disclosure describes the production of an engineered antibody having a mixed IgG1/IgG3 isotype that exhibits enhanced CDC activity using COMPLEGENT technology.  It too does not generically describe the chimeric, humanized, or human anti-human CD4 antibody that is administered to the patient in the course of practicing the claimed invention as being an antibody of the IgG1 subtype.  Accordingly it is submitted that the amendment of claims 13 and 18 to recite a limitation that the antibody that is administered is an antibody of the subtype IgG1 has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).
	Clearly the specification describes the claimed invention as using the anti-human CD4 humanized antibody IT1208, which has enhanced ADCC activity, and which is of the IgG1 isotype.  Therefore it is suggested that this latter issue may best be remedied by amending the claims to recite the antibody is the anti-human CD4 humanized antibody IT1208, which is an antibody of the IgG1 subtype. 
	(b)	Claims 38-41, which have been added by the amendment filed February 7, 2022, recite, “wherein the only other anticancer treatment of the patient is with the anticancer drug(s).”
	At page 7 of the amendment filed February 7, 2022 Applicant has remarked that no new matter has been introduced by the amendment and has contended that that support for the amendment is found throughout the specification and claims (presumably as originally filed).
	Contrary to Applicant’s contention it does not appear that the specification, including the claims, as originally filed, describes the claimed invention in which “the only other anticancer treatment of the patient is with the anticancer drug(s).”  It would seem therefore that the amendment has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).
	This issue may be resolved if Applicant were to point to particular disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of claims 38-41; otherwise this issue may best be remedied by canceling claims 38-41. 
 	(c)	Claims 42-45, which have been added by the amendment filed February 7, 2022, recite, “wherein the only other anticancer treatment of the patient is with the immune checkpoint inhibitor(s).”
	At page 7 of the amendment filed February 7, 2022 Applicant has remarked that claims 28-41 have been newly presented; but no mention of claims 42-45 is made and so it follows that Applicant has not pointed to disclosures in the originally filed application, which are believed to provide written support for the language of claims 42-45.
	It does not appear that the specification, including the claims, as originally filed, describes the claimed invention in which “the only other anticancer treatment of the patient is with the immune checkpoint inhibitor(s).”  It would seem therefore that the amendment has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).
	This issue may be resolved if Applicant were to point to particular disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of claims 42-45; otherwise this issue may best be remedied by canceling claims 42-45. 

11.	Claims 13, 17-21, and 28-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.   
In this instance, the claims are drawn to a method intended for treating or suppressing recurrence or metastasis of one or a plurality of solid cancers7 in a human patient by administering to the patient a chimeric antibody, a humanized antibody, or a human antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2, which binds to an extracellular region of human CD4 with a KD of 1 x 10-9 M or less.  In further accordance with the claims the antibody is administered via a route other than local administration to the tumor or its vicinity.  The antibody is capable of inducing proliferation of CD8+ T cells specific to an antigen of the solid cancer, so as to exert an anticancer effect directed against the solid cancer.
Although not recited by the claims it is clear given the disclosure that the anti-CD4 antibody acts by causing the depletion of CD4+ T cells, a population, which today, is understood to comprise suppressive CD4+CD25+Tregs.  Tregs act to suppress the anticancer immune response by, e.g., inhibiting the proliferation of CD8+ cytotoxic T lymphocytes (CTLs).8  
If the anti-CD4 antibody administered to the patient is not effective to deplete the suppressive CD4+CD25+Tregs, it is very unlikely that the antibody will be found effective to treat the cancer or suppress recurrence or metastasis.  Support for this position is found in the preceding Office actions, which cite publications describing certain anti-CD4 antibodies that do not act to deplete CD4 T cells and rather than inhibiting the growth of tumors support their growth.9
In this application Applicant describes, in particular, an anti-human CD4 humanized antibody having the designation IT1208.10  This antibody comprises heavy and light chain variable domains comprising the amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 2, respectively.  It is of the IgG1 isotype and it has been defucosylated (i.e., core fucose residues in the sugar chains attached to the Fc domain have been removed), such that the antibody has enhanced effector function (i.e., an increased ability to mediated ADCC). 
Yet, according to the claims, although the claimed antibody must bind to the extracellular domain of human CD4 and must comprise heavy and light chain variable domains comprising the amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 2, respectively, it apparently need comprise an Fc domain so as to be capable of mediating ADCC and/or CDC activity.  Then, since the antibody need not be conjugated to a cytotoxic agent, it is reasonable to question how or why it should be thought that the antibody will be found effective to deplete CD4+ T cells in the patient, so as to support the proliferation of CD8+ T cells that are specific to an antigen that is expressed by the solid cancer cells in the patient and, in turn, treat the cancer (e.g., by reducing tumor burden following the harnessing or enhancing of the patient’s innate antitumor immunity or actively inducing an antitumor immune response) and/or suppress the recurrence and/or metastasis of the cancer.  Once again, if the anti-CD4 antibody administered to the patient is not effective to deplete the suppressive CD4+CD25+Tregs, it is very unlikely that the antibody will be found effective to treat the cancer or suppress recurrence or metastasis.11  
According to the disclosure, the invention is intended for use depleting a particular subset of CD4-expressing T cells, namely regulatory T (Treg) cells, as well as a “wide range of CD4+ cells” by contacting the cells with an anti-CD4 antibody12.  According to the disclosure the anti-human CD4 antibody may be conjugated to a cytotoxic component or it may be an antibody having an ADCC activity and/or a CDC activity higher than the ADCC and CDC activities of particular reference antibodies; but as the claims are presently amended that is not necessarily the case13.  The antibody is not conjugated to a cytotoxic moiety and it may not be capable of mediating ADCC and/or CDC, even if it might be implied by the language of claims that it comprises an Fc region comprising sugar chains rendered void of core fucose residues.  Then, too, even if it might be argued that the antibody would be understood as comprising a Fc region, it is clearly not necessarily an antibody of any particular isotype (e.g., IgG1).  Accordingly it is again appropriately noted that according to Kipps et al. (J. Exp. Med. 1985 Jan 1; 161 (1): 1-17) antibodies of identical binding affinity and specificity, which are comprised of distinct Fc domains, exhibit varying abilities to mediate ADCC or may lack the ability all together; see entire document (e.g., the abstract).  Kipps et al. found that for the antibody tested, the murine IgG2a isotype was the most effective in directing ADCC by human effector cells, whereas the murine IgG2b directed intermediate levels of ADCC activity, but IgG1 was inactive14; see, e.g., the abstract.  Thus, it may not be merely sufficient to have described an antibody as comprising an Fc effector region, as not every Fc effector region will predictably act to mediate ADCC activity of an antibody.  In other words it cannot be presumed that just because an antibody comprises an Fc region it will be found to be an antibody that is suitably and effectively used to deplete Treg cells.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Here, although the specification describes an anti-human CD4 antibody having the designation “IT1208”, which is disclosed as having “enhanced ADCC activity”,15 the claims are not directed to this particular antibody (since, e.g., the antibody is not necessarily of the IgG1 isotype and may not comprise an Fc domain, so as to be capable of mediating ADCC).  
	Turning to address claims 28 and 29, in particular, which are drawn to a method comprising administering to the patient “an immune checkpoint inhibitor”, it not clear what it is that constitute an “immune checkpoint” and it is equally unclear what it is that constitutes an inhibitor thereof.  The claims are thus drawn to any of a plurality of substances that act somehow to inhibit the activity or function of something that is not actually described with any of the requisite clarity and particularity necessary to permit one skilled in the art to immediately envisage, recognize, or distinguish either the targets of the inhibitors or the inhibitors themselves.  According to the disclosure at page 21, “[the] term ‘immune checkpoint molecule’ includes both receptors and ligands that function an immune checkpoint” and “[immune] checkpoints are the immune escape mechanism to prevent the immune system from attacking its own body”.  So it would seem that the “immune checkpoint inhibitors” are substances that interfere or block the ability of certain receptors and ligands that otherwise function to prevent the immune system from attacking its own body, but which receptors and ligands are these and what are the substances that act to inhibit their function?  It is not clear.  Yes, the prior art has described some immune checkpoint inhibitors but the claims are not limited to any of these known substances; rather the claims are directed to any of a plurality of substances that act to inhibit the activity of molecules that act to prevent the immune system from attacking its own body.  These substances are not necessarily composed of any particular material; they need not have any particular structure; and they need not act by any particular mechanism to inhibit the function of these molecules.  These molecules that must be inhibited are not specifically identified.  They are a plurality of molecules that function in some way to prevent the immune system from attacking its own body, but apparently they need not share any material or structural features, which might permit one skilled in the art to immediately envisage, recognize, or distinguish at least a substantial number thereof.  Accordingly it would seem the claims are at best an invitation to one skilled in the art to finish the inventive process by discovering “immune checkpoint molecules” and inhibitors thereof that may be used in combination with the disclosed anti-CD4 antibody to treat a solid cancer selected from lung cancer, breast cancer, gastric cancer, liver cancer, colon cancer, tongue cancer, thyroid cancer, renal cancer, prostate cancer, uterine cancer, cervical cancer, ovarian cancer, melanoma, glioma, and pancreatic cancer and/or to suppress recurrence or metastasis thereof in human patients.
	The specification discloses that examples of immune checkpoint molecules include PD-1, CTLA-4, LAG-3, TIM-3, and BTLA, as well as ligands thereof (see, e.g., page 22, lines 9-13), but inasmuch as these are very different proteins expressed by different cells at different points in development it is submitted that none can be reasonably representative of the others and especially not of the genus of “immune checkpoint molecules” as a whole.  
	The specification discloses that an antagonist (inhibitor) is a substance that interferes with receptor activation induced by binding of the receptor to a ligand thereof (paragraph [0038]) and that an antagonistic (inhibitory) antibody that binds to an immune checkpoint molecule (a receptor or a ligand thereof) but does itself not cause its activation is suitably used, but the claims are not limited to an antibody.  The “immune checkpoint inhibitor” might be an antibody or it might not be and an antibody is not reasonably representative of a genus of substances that includes but it not limited to an antibody.  Still, even if the inhibitor were necessarily an antibody that is known to bind to a particular molecule that appears to fit the description of “an immune checkpoint molecule”, it cannot be presumed a priori that any given antibody that binds to such a molecule or even to a one of the exemplary “immune checkpoint molecules” (e.g., “CTLA-4”) will be found effective to inhibit an activity or function thereof (e.g., its ability to bind to a ligand) so as to be suitably used in practicing the claimed invention to achieve the claimed objective.  To be clear, the particular activity of the “immune checkpoint molecule” (e.g., “CTLA-4”) that must be inhibited by the inhibitor, if the latter is to be suitably and effectively used, is not specified in the claims, but even so it is expected that some antibodies will bind to “immune checkpoint molecule” (e.g., “CTLA-4”)  without consequence, while others will bind to “immune checkpoint molecule” (e.g., “CTLA-4”) and either stimulate or inhibit that activity.  Therefore, it is understood that the skilled artisan cannot in general predict whether any given antibody that specifically binds to “immune checkpoint molecule” (e.g., “CTLA-4”) is capable of inhibiting an activity or function thereof.16  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.  Accordingly, the mere generalized description of antibodies that bind and inhibit an activity of “immune checkpoint molecule” (e.g., “CTLA-4”) cannot suffice to describe antibodies that have a desired effect upon the activity or function of the antigen because the skilled artisan could not immediately envisage, recognize, or distinguish antibodies that bind to an “immune checkpoint molecule” (e.g., “CTLA-4”) so as inhibit an activity thereof from such antibodies bind to the “immune checkpoint molecule” (e.g., “CTLA-4”) but lack the desired effect (e.g., have no effect upon the activity of bind to the “immune checkpoint molecule” (e.g., “CTLA-4”) or act as agonists thereof).  Here, the specification does not appear to describe with clarity and particularity any one antibody that binds to any one particular human “immune checkpoint molecule” (e.g., “CTLA-4”), which inhibits an activity thereof, so as to be suitably and effectively used in practicing the claimed invention; accordingly the claims would merely bid one skilled in the art to finish the inventive process by discovering an antibody that binds to an immune checkpoint molecule to inhibit an activity thereof, which is suitably and effectively used in combination with the anti-CD4 antibody to treat solid cancers in human patients.
	   “[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
In this instance, there is no language that adequately describes with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the claimed “immune checkpoint inhibitors”.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.
While one could test a plurality of antibodies that bind to a given “immune checkpoint molecule” (e.g., “CTLA-4) to determine which, if any, have functional characteristics that permit the antibody to be used in combination with the anti-CD4 antibody to treat solid cancers in human patients, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, although not necessarily an antibody that binds to any one particular protein, it seems the actual inventive work of producing at least a substantial number of the claimed “immune checkpoint inhibitors” would be left for subsequent inventors to complete.  
Here Applicant is duly reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
Recognizing that the claims are drawn to a method comprising administering to a patient an unspecified substance having the ability to inhibit an activity of an unspecified molecule, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to inhibit an activity of a given protein, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a substance that has the ability to inhibit an activity of an “immune checkpoint molecule”, which can be used in combination with the disclosed anti-CD4 antibody to treat any of a plurality of solid cancers in a human patient; without such a substance, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the “immune checkpoint inhibitor”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 13, 17-21, 30, 31, 34, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2010074266-A1.
	JPWO2010074266-A1 teaches treating solid cancer (e.g., breast cancer, uterine cancer, colorectal cancer, esophageal cancer, liver cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer) in a human patient by administering to the patient an effective amount of an antibody that specifically binds to the extracellular domain of human CD4; see entire document (e.g., paragraphs [0255]-[0258]).  JPWO2010074266-A1 teaches the antibody is a human chimeric antibody, a humanized antibody and a human antibody (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches the antibody is of the IgG1 subtype (see, e.g., paragraphs [0118] and [0122]).  JPWO2010074266-A1 teaches the antibody binds to CD4 with a KD of 1 x 10-9 M or less (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches, in particular, a humanized antibody designated HV2LV0, which is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application) (see, e.g., Figure 11, Examples 8 and 10; and SEQ ID NOs: 96 and 78, which are the amino acid sequences of the heavy chain variable domain of the antibody (HV2) and the light chain variable domain of the antibody (LV0), respectively).  JPWO2010074266-A1 teaches the antibody is administered to the patient at least once or twice (see, e.g., the examples).  JPWO2010074266-A1 teaches the antibody is administered parenterally (e.g., by intravenous injection) (see, e.g., paragraph [0264]).  JPWO2010074266-A1 teaches is effective to treat early-stage cancer or metastases in cases of advanced (late-stage) metastatic cancer; see, e.g., Figures 13 and 14.  JPWO2010074266-A1 teaches the antibody is defucosylated (i.e., core fucose residues are removed from the sugar chains of the Fc region of the antibody) (see, e.g., paragraphs [0368]-[0372]).  JPWO2010074266-A1 teaches antibody is conjugated to a therapeutic agent having a low molecular weight such as vinblastine, paclitaxel, or cisplatin, all of which are recognized chemotherapeutic agents (see, e.g., paragraphs [0239]-[0243]).
	It is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin).  This is because JPWO2010074266-A1 teaches the treatment of these types of cancer in patients using an immunoconjugate comprising this same antibody and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and rather than administering the conjugate it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the antibody “in combination with anticancer drug(s), said anti-human CD4 antibody and said anticancer drug(s) being administered sequentially or separately to the patient” (as recited by claims 13 and 18).  Chemotherapeutic agents such vinblastine, paclitaxel, or cisplatin were routinely used at the time to treat different types of cancer, provided that the cancer is expected to be sensitive to agent; and moreover since such chemotherapeutic agents were routinely administered to the patient intravenously, the sequential administration of the agent and the antibody, as opposed to the concurrent administration of both (in the form of a conjugate), would have been seen as an obvious variation of method described by JPWO2010074266-A1.  One ordinarily skilled in the art at the time of the invention would have been motivated to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, for any number of reasons including, for example, the fact that it would not be necessary to form the conjugate and only necessary to procure both the antibody and the agent.  Another reason why it would have been obvious to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, is that the separate administration of antibody and the chemotherapeutic agent would permit the artisan to determine the optimal dosage of each that is effective to treat the cancer that afflicts the patient independently of the other.  Because it is likely that the optimal dosage of the antibody will be different from the optimal dosage of the chemotherapeutic agent, and because their separate administration will permit the use of the different dosages, the sequential administration of the antibody and the chemotherapeutic agent, as opposed to the concurrent administration of both in the form of a conjugate, would have been regarded as advantageous.  In any event, one would have been motivated to practice the method as suggested by the prior art in order to develop a better or more effective treatment for the cancer that afflicts the subject.
	Claims 13 and 18 recite, “wherein said antibody induces proliferation of CD8+ T cells specific to an antigen of said solid cancer, thereby exerting anticancer effect against said solid cancer”.  Although it does not appear that JPWO2010074266-A1 expressly teaches the proliferation of CD8+ T cells increased following the administration of the anti-CD4 antibody, because the method disclosed by the prior art is materially and manipulatively indistinguishable from the claimed invention, it must be recognized as fact that the treatment is effective to induce proliferation of CD8+ T cells specific to an antigen of said solid cancer, particularly since JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage.  Although the precise mechanism by which the anti-CD4 antibody is effective to treat cancer or suppress recurrence or metastasis is not of great import, JPWO2010074266-A1 teaches that the mechanism is mainly due to the ability of the antibody to attack CD4-expressing T cells, which are depleted in the patient by ADCC (see, e.g., paragraph [0007]).  JPWO2010074266-A1 teaches the antibody is made more effective by removing the core fucose residues from the Fc region of the antibody (see, e.g., paragraphs [0368]-[0372]).  Therefore, even if the prior art does not disclose that the treatment results in the increased proliferation of CD8+ T cells, because it is effective, it would seem that the treatment of a cancer patient with the disclosed antibody, an antibody which is identical to the antibody to which the instant claims are directed, necessarily constitutes a method by which the proliferation of CD8+ T cells specific to an antigen expressed by the cancer is induced.  If the disclosed method did not induce cancer antigen-specific CD8+ cytotoxic T lymphocytes (CTLs), it would most likely not have been found effective, as disclosed, to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma. 
Here it seem pertinent to remind Applicant that M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

The purpose of administering to a human patient having cancer an effective amount of the disclosed antibody, as disclosed by JPWO2010074266-A1, is to treat the disease.  JPWO2010074266-A1 teaches the disclosed method is effective to treat any of several different types of solid tumors (i.e., any of breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma).  JPWO2010074266-A1 does not expressly disclose that the antibody possesses, once administered to a human patient having cancer, the ability to induce proliferation of CD8+ T cells specific to an antigen expressed by the cancer.  Nevertheless, because the method is effective to treat the cancer, it would seem the antibody inherently possesses this capability and therefore the method suggested by the prior art by which an effective amount of the disclosed antibody and a chemotherapeutic agent are administered sequentially necessarily or inherently constitutes a method that is indistinguishable from the claimed invention when the antibody and the chemotherapeutic agent.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.   
To be clear, even if the prior art does not expressly disclose that the depletion of CD4+ T cells by the antibody results in the increased proliferation of cancer antigen-specific CD8+ CTLs, “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).
As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  
Therefore, mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). 
Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).    
	Then, with particular regard to claim 17, although JPWO2010074266-A1 does not expressly teach the cancer to be treated using the disclosed method is composed of spontaneously occurring cancer cells, given that the method is intended for use in treating cancer in human patients, it is immediately evident that the cancer in the patient must be composed of spontaneously occurring cancer cells.  Even if that were not the case, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer composed of spontaneously occurring cancer cells because cancer occurring in humans is generally, if not always, spontaneously occurring.
	With regard to claim 21, although JPWO2010074266-A1 does not expressly teach the cancer is of any one of stages I to IV, as noted above, JPWO2010074266-A1 teaches the cancer is either of an early or a late stage.  Therefore, the prior art teaches the cancer is either of stage I or stage IV, if not any of any intermediate stage.  Even so, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer of any of stages I to IV. 
	Regarding claims 38 and 39, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the chemotherapeutic agent.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the chemotherapeutic agent, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using the combination of the chemotherapeutic agent and the anti-CD4 antibody, as disclosed by the prior art.
	Finally, it is noted that JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage, but JPWO2010074266-A1 does not appear to mention tongue cancer.  Despite the fact that JPWO2010074266-A1 does not appear to mention tongue cancer, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating tongue cancer.  This is because JPWO2010074266-A1 teaches the method is effective to treat a wide variety of different types of epithelial and squamous cell cancers that include breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, and pancreatic cancer, as well as multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  Given the wide-range of cancers that are effectively treated, then, it would have at the very least been obvious to try to treat tongue cancer using the claimed invention.  One would have had a reasonable expectation of success since the prior art discloses that the method is effective to treat a variety of epithelial and squamous cell cancers, particularly since it is evident that the method is effective because the antibody cause the depletion of CD4+ T cells in the body of the patient.  Accordingly it relevant to remind Applicant that the issue of the appropriateness of applying such a rationale has been addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined: 

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, an “obvious to try” rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  As indicated by JPWO2010074266-A1, there is indeed market pressure to solve a problem, or more particularly to improve the treatment of cancer, and if not by a finite number of identified, predictable solutions, it is again apparent that the claimed process utilizes known compounds in a known way.  Accordingly, since the combination of elements was known at the time the invention was made, a person of ordinary skill in the art has good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Because that is fully expected to have led to success in achieving the claimed objective of the process, it certainly seems that the combination is the product, not of innovation, but of ordinary skill and common sense.  In this case, combining the elements taught by prior art with the intent to treat tongue cancer in the manner suggested by the prior art would have yielded predictable results.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

16.	Claims 13, 17-21, 28-35, 38, 39, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2010074266-A1 in view of Maio et al. (Curr. Opin. Oncol. 2013 Mar; 25 (2): 166-72) and Zielinski et al. (Ann. Oncol. 2013 May; 24 (5): 1170-9).
	JPWO2010074266-A1 teaches treating solid cancer (e.g., breast cancer, uterine cancer, colorectal cancer, esophageal cancer, liver cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer) in a human patient by administering to the patient an effective amount of an antibody that specifically binds to the extracellular domain of human CD4; see entire document (e.g., paragraphs [0255]-[0258]).  JPWO2010074266-A1 teaches the antibody is a human chimeric antibody, a humanized antibody and a human antibody (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches the antibody is of the IgG1 subtype (see, e.g., paragraphs [0118] and [0122]).  JPWO2010074266-A1 teaches the antibody binds to CD4 with a KD of 1 x 10-9 M or less (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches, in particular, a humanized antibody designated HV2LV0, which is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application) (see, e.g., Figure 11, Examples 8 and 10; and SEQ ID NOs: 96 and 78, which are the amino acid sequences of the heavy chain variable domain of the antibody (HV2) and the light chain variable domain of the antibody (LV0), respectively).  JPWO2010074266-A1 teaches the antibody is administered to the patient at least once or twice (see, e.g., the examples).  JPWO2010074266-A1 teaches the antibody is administered parenterally (e.g., by intravenous injection) (see, e.g., paragraph [0264]).  JPWO2010074266-A1 teaches is effective to treat early-stage cancer or metastases in cases of advanced (late-stage) metastatic cancer; see, e.g., Figures 13 and 14.  JPWO2010074266-A1 teaches the antibody is defucosylated (i.e., core fucose residues are removed from the sugar chains of the Fc region of the antibody) (see, e.g., paragraphs [0368]-[0372]).  JPWO2010074266-A1 teaches antibody is conjugated to a therapeutic agent having a low molecular weight such as vinblastine, paclitaxel, or cisplatin, all of which are recognized chemotherapeutic agents (see, e.g., paragraphs [0239]-[0243]).
	It is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin).  This is because JPWO2010074266-A1 teaches the treatment of these types of cancer in patients using an immunoconjugate comprising this same antibody and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and rather than administering the conjugate it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the antibody “in combination with anticancer drug(s), said anti-human CD4 antibody and said anticancer drug(s) being administered sequentially or separately to the patient” (as recited by claims 13 and 18).  Chemotherapeutic agents such vinblastine, paclitaxel, or cisplatin were routinely used at the time to treat different types of cancer, provided that the cancer is expected to be sensitive to agent; and moreover since such chemotherapeutic agents were routinely administered to the patient intravenously, the sequential administration of the agent and the antibody, as opposed to the concurrent administration of both (in the form of a conjugate), would have been seen as an obvious variation of method described by JPWO2010074266-A1.  One ordinarily skilled in the art at the time of the invention would have been motivated to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, for any number of reasons including, for example, the fact that it would not be necessary to form the conjugate and only necessary to procure both the antibody and the agent.  Another reason why it would have been obvious to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, is that the separate administration of antibody and the chemotherapeutic agent would permit the artisan to determine the optimal dosage of each that is effective to treat the cancer that afflicts the patient independently of the other.  Because it is likely that the optimal dosage of the antibody will be different from the optimal dosage of the chemotherapeutic agent, and because their separate administration will permit the use of the different dosages, the sequential administration of the antibody and the chemotherapeutic agent, as opposed to the concurrent administration of both in the form of a conjugate, would have been regarded as advantageous.
	Then, with particular regard to claims 29 and 29, as well as dependent claims, JPWO2010074266-A1 does not expressly teach the administration of an immune checkpoint inhibitor to the patient.
	This deficiency is remedied by the teachings of Maio et al. and Zielinski et al.
	Maio et al. teaches studies of various different combinations of chemotherapy, radiation therapy, or targeted drugs with ipilimumab, an inhibitory antibody that specifically binds to human CTLA-4, indicate that additive and synergistic antitumor activity can be achieved; see entire document (e.g., the abstract).
	Zielinski et al. teaches the rationale for targeting the immune system through checkpoint molecule blockade using the anti-CTLA-4 antibody ipilimumab in the treatment of non-small-cell lung cancer; see entire document (e.g., the abstract).  Zielinski et al. discloses that studies have indicated that the combination of an anti-CTLA-4 antibody with chemotherapeutic agents has resulted in synergistic antitumor activity that was superior to each treatment alone (see, e.g., page 1175).
	In view of the teachings of Maio et al. and Zielinski et al., it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by JPWO2010074266-A1 by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), together with (being administered concurrently or sequentially) or conjugated to a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and in combination with an effective amount of the anti-human CTLA-4 antibody ipilimumab.  One would have been motivated to do so in order to better or more effectively treat the cancer that afflicts the subject and perhaps to achieve additive and synergistic antitumor activity.  
Claims 13, 18, 28, and 29 recite, “wherein said antibody induces proliferation of CD8+ T cells specific to an antigen of said solid cancer, thereby exerting anticancer effect against said solid cancer”.  Although it does not appear that JPWO2010074266-A1 expressly teaches the proliferation of CD8+ T cells increased following the administration of the anti-CD4 antibody, because the method disclosed by the prior art is materially and manipulatively indistinguishable from the claimed invention, it must be recognized as fact that the treatment is effective to induce proliferation of CD8+ T cells specific to an antigen of said solid cancer, particularly since JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage.  Although the precise mechanism by which the anti-CD4 antibody is effective to treat cancer or suppress recurrence or metastasis is not of great import, JPWO2010074266-A1 teaches that the mechanism is mainly due to the ability of the antibody to attack CD4-expressing T cells, which are depleted in the patient by ADCC (see, e.g., paragraph [0007]).  JPWO2010074266-A1 teaches the antibody is made more effective by removing the core fucose residues from the Fc region of the antibody (see, e.g., paragraphs [0368]-[0372]).  Therefore, even if the prior art does not disclose that the treatment results in the increased proliferation of CD8+ T cells, because it is effective, it would seem that the treatment of a cancer patient with the disclosed antibody, an antibody which is identical to the antibody to which the instant claims are directed, necessarily constitutes a method by which the proliferation of CD8+ T cells specific to an antigen expressed by the cancer is induced.  If the disclosed method did not induce cancer antigen-specific CD8+ cytotoxic T lymphocytes (CTLs), it would most likely not have been found effective, as disclosed, to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma. 
Here it seem pertinent to remind Applicant that M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

The purpose of administering to a human patient having cancer an effective amount of the disclosed antibody, as disclosed by JPWO2010074266-A1, is to treat the disease.  JPWO2010074266-A1 teaches the disclosed method is effective to treat any of several different types of solid tumors (i.e., any of breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma).  JPWO2010074266-A1 does not expressly disclose that the antibody possesses, once administered to a human patient having cancer, the ability to induce proliferation of CD8+ T cells specific to an antigen expressed by the cancer.  Nevertheless, because the method is effective to treat the cancer, it would seem the antibody inherently possesses this capability and therefore the method suggested by the prior art by which an effective amount of the disclosed antibody and a chemotherapeutic agent are administered sequentially necessarily or inherently constitutes a method that is indistinguishable from the claimed invention when the antibody and the chemotherapeutic agent.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.   
To be clear, even if the prior art does not expressly disclose that the depletion of CD4+ T cells by the antibody results in the increased proliferation of cancer antigen-specific CD8+ CTLs, “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).
As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  
Therefore, mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). 
Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).    
	Then, with particular regard to claim 17, although JPWO2010074266-A1 does not expressly teach the cancer to be treated using the disclosed method is composed of spontaneously occurring cancer cells, given that the method is intended for use in treating cancer in human patients, it is immediately evident that the cancer in the patient must be composed of spontaneously occurring cancer cells.  Even if that were not the case, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer composed of spontaneously occurring cancer cells because cancer occurring in humans is generally, if not always, spontaneously occurring.
	With regard to claim 21, although JPWO2010074266-A1 does not expressly teach the cancer is of any one of stages I to IV, as noted above, JPWO2010074266-A1 teaches the cancer is either of an early or a late stage.  Therefore, the prior art teaches the cancer is either of stage I or stage IV, if not any of any intermediate stage.  Even so, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer of any of stages I to IV. 
	Regarding claims 38 and 39, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the chemotherapeutic agent.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the chemotherapeutic agent, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using the combination of the chemotherapeutic agent and the anti-CD4 antibody, as disclosed by the prior art.
	Regarding claims 44 and 45, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the anti-human CTLA-4 antibody ipilimumab.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the anti-human CTLA-4 antibody ipilimumab, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using a combination of the anti-human CTLA-4 antibody ipilimumab, a chemotherapeutic agent, and the anti-CD4 antibody, as disclosed by the prior art.
	Finally, it is noted that JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage, but JPWO2010074266-A1 does not appear to mention tongue cancer (an neither does Maio et al. or Zielinski et al.).  Despite the fact that JPWO2010074266-A1 does not appear to mention tongue cancer, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating tongue cancer.  This is because JPWO2010074266-A1 teaches the method is effective to treat a wide variety of different types of epithelial and squamous cell cancers that include breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, and pancreatic cancer, as well as multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  Given the wide-range of cancers that are effectively treated, then, it would have at the very least been obvious to try to treat tongue cancer using the claimed invention.  One would have had a reasonable expectation of success since the prior art discloses that the method is effective to treat a variety of epithelial and squamous cell cancers, particularly since it is evident that the method is effective because the antibody cause the depletion of CD4+ T cells in the body of the patient.  Accordingly it relevant to remind Applicant that the issue of the appropriateness of applying such a rationale has been addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined: 

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, an “obvious to try” rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  As indicated by JPWO2010074266-A1, there is indeed market pressure to solve a problem, or more particularly to improve the treatment of cancer, and if not by a finite number of identified, predictable solutions, it is again apparent that the claimed process utilizes known compounds in a known way.  Accordingly, since the combination of elements was known at the time the invention was made, a person of ordinary skill in the art has good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Because that is fully expected to have led to success in achieving the claimed objective of the process, it certainly seems that the combination is the product, not of innovation, but of ordinary skill and common sense.  In this case, combining the elements taught by prior art with the intent to treat tongue cancer in the manner suggested by the prior art would have yielded predictable results.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

17.	Claims 13, 17-21, 30, 31, 34, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (J. Exp. Med. 2005 Mar 7; 201 (5): 779-91), Nagai et al. (J. Invest. Dermatol. 2000 Dec; 115 (6): 1059-64), Choi et al. (Cancer Res. 2007 Sep 15; 67 (18): 8891-9), den Boer et al. (Cancer Res. 2005 Aug 1; 65 (15): 6984-9), and Hong et al. (Clin. Exp. Immunol. 2010 Jan; 159 (1): 93-9) in view of JPWO2010074266-A1. 
	Yu et al. teaches depletion of CD4+ T cells unmasks tumor immunogenicity leading to rejection of late stage tumors; see entire document (e.g., the abstract).  Moreover, Yu et al. teaches CD4+CD25+ regulatory T (Treg) cells suppressed the proliferation and interferon-gamma production of CD8+ cytotoxic T lymphocytes (CTLs), suggesting that the presence of intratumoral Tregs maintains an environment that conceal the immunogenicity of tumor cells to permit the growth of the tumor, but that the targeted depletion of CD4+ T cells by an anti-CD4 antibody inside a tumor results in a change of cytokine milieu and leads to the eradication of even well-established highly aggressive tumors, as well as the development of long-term antitumor memory (see, e.g., the abstract; and page 781).  Yu et al. indicates the anti-CD4 antibody may be administered intratumor or intravenous injection; see, e.g., page 781, where Yu et al. cites Awwad et al. (J. Exp. Med. 1988 Dec 1; 168 (6): 2193-206) as teaching the intravenous administration of the depleting anti-CD4 antibody GK1.5 to mice bearing lymphomas led to CD8+ T cell-mediated tumor regression; and page 787, where Yu et al. cites other studies that demonstrated that intravenous injection of a depleting anti-CD4 antibody at early stages of tumor growth led to CD8+ T cell-mediated tumor regression.17   
	Nagai et al. teaches the elimination of CD4+ T cells using an depleting anti-CD4 antibody enhances antitumor effect; see entire document (e.g., the abstract).  Nagai et al. teaches the depletion eliminated T helper type 2 (Th2) cells, resulting in a T helper type 1-dominant cytokine profile in tumor draining lymph nodes (see, e.g., the abstract).  Nagai et al. teaches a T helper type 1 (Th1)-dominant cytokine profile supports the proliferation and activation of tumor antigen-specific CD8+ T cells (see, e.g., the abstract).  Nagai et al. teaches in their model, the depletion of CD4+ T cells led to tumor regression (see, e.g., Figure 2 at page 1061).  
	Choi et al. teaches the anticancer effects of agonistic anti-4-1BB antibody treatment were potentiated by depletion of CD4+ T cells; see entire document (e.g., the abstract).  Choi et al. teaches the depletion of CD4+ T cells facilitated immune cell infiltration into tumor tissues and removed some regulatory barriers such as Tregs (see, e.g., the abstract).  Choi et al. concludes that the treatment resulted in the enhanced production of CD8+ CTLs, facilitated their infiltration into tumor tissue, and the production of a CD8+ T cell-susceptible tumor microenvironment by inducing expression of class I molecules on the surface the tumor cells (see, e.g., page 8891).  Furthermore, Choi et al. suggests that their results and those of other recent studies indicate that one single type of immunotherapy may not be able to deal with all facets of tumor progression and
tumor- and immune system–derived regulatory barriers, which provides a rationale for use of a combination of synergistic immunotherapies that provide for a more successful approach to the clinical treatment of cancers (see, e.g., page 8898).
	den Boer et al. teaches CD4+ T cells promote tumor growth by inhibiting tumor-antigen specific CD8+ T cells; see entire document (e.g., the abstract).  den Boer et al. teaches depletion of CD4+ cells in mice bearing established tumors empowered the mice to raise strong CD8+ T-cell immunity capable of tumor eradication without the need for tumor-specific vaccination (see, e.g., the abstract).
	Hong et al. teaches depletion of CD4+CD25+ regulatory T cells (Tregs) enhances T cell-mediated antitumor immunity; see entire document (e.g., the abstract).  Hong et al. cites still other publications that describe the results of studies that indicate that depletion of CD4+CD25+ Tregs promotes immune responses against different types of cancer (e.g., pancreatic cancer and breast cancer) (see, e.g., page 98).    
	While collectively the aforementioned references point to the use of a depleting anti-CD4 antibody to enhance anticancer immunity in cancer patients, none expressly teach the use of the defucosylated anti-CD4 humanized antibody to which the instant claims are directed, which comprises a heavy chain variable domain comprising the amino acid sequence set forth as SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence set forth as SEQ ID NO: 2, which is of the IgG1 isotype.
	The noted deficiency is remedied by the teachings of JPWO2010074266-A1.
	JPWO2010074266-A1 teaches treating solid cancer (e.g., breast cancer, uterine cancer, colorectal cancer, esophageal cancer, liver cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer) in a human patient by administering to the patient an effective amount of an antibody that specifically binds to the extracellular domain of human CD4; see entire document (e.g., paragraphs [0255]-[0258]).  JPWO2010074266-A1 teaches the antibody is a human chimeric antibody, a humanized antibody and a human antibody (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches the antibody is of the IgG1 subtype (see, e.g., paragraphs [0118] and [0122]).  JPWO2010074266-A1 teaches the antibody may bind to CD4 with a KD of 1 x 10-9 M or less (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches, in particular, a humanized antibody designated HV2LV0, which is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application) (see, e.g., Figure 11, Examples 8 and 10; and SEQ ID NOs: 96 and 78, which are the amino acid sequences of the heavy chain variable domain of the antibody (HV2) and the light chain variable domain of the antibody (LV0), respectively).  JPWO2010074266-A1 teaches the antibody can be administered to the patient at least once or twice (see, e.g., the examples).  JPWO2010074266-A1 teaches the antibody can be administered parenterally (e.g., by intravenous injection) (see, e.g., paragraph [0264]).  JPWO2010074266-A1 teaches is effective to treat early-stage cancer or metastases in cases of advanced (late-stage) metastatic cancer; see, e.g., Figures 13 and 14.  JPWO2010074266-A1 teaches the antibody can be defucosylated (i.e., core fucose residues are removed from the sugar chains of the Fc region of the antibody) (see, e.g., paragraphs [0368]-[0372]).  JPWO2010074266-A1 teaches antibody can be conjugated to a therapeutic agent having a low molecular weight such as vinblastine, paclitaxel, or cisplatin, all of which are recognized chemotherapeutic agents (see, e.g., paragraphs [0239]-[0243]).
Because anti-CD4 monoclonal antibody treatment elicits anti-tumor immunity in patients with various different types of cancer by increasing tumor-infiltrating lymphocytes (TILs) and promoting CD8+ T-cell reactivity against tumor cell-derived antigen, as taught by the prior art, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have administered to a cancer patient the depleting anti-human CD4 antibody described by JPWO2010074266-A1, especially since JPWO2010074266-A1 teaches the antibody alone is effectively used to deplete CD4+ T cells and thereby treat any of several different types of solid epithelial or squamous cell cancers.  Moreover, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin).  This is because JPWO2010074266-A1 teaches the treatment of these types of cancer in patients using an immunoconjugate comprising this same antibody and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and rather than administering the conjugate it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the antibody “in combination with anticancer drug(s), said anti-human CD4 antibody and said anticancer drug(s) being administered sequentially or separately to the patient” (as recited by claims 13 and 18).  Chemotherapeutic agents such vinblastine, paclitaxel, or cisplatin were routinely used at the time to treat different types of cancer, provided that the cancer is expected to be sensitive to agent; and moreover since such chemotherapeutic agents were routinely administered to the patient intravenously, the sequential administration of the agent and the antibody, as opposed to the concurrent administration of both (in the form of a conjugate), would have been seen as an obvious variation of method described by JPWO2010074266-A1.  One ordinarily skilled in the art at the time of the invention would have been motivated to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, for any number of reasons including, for example, the fact that it would not be necessary to form the conjugate and only necessary to procure both the antibody and the agent.  Another reason why it would have been obvious to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, is that the separate administration of antibody and the chemotherapeutic agent would permit the artisan to determine the optimal dosage of each that is effective to treat the cancer that afflicts the patient independently of the other.  Because it is likely that the optimal dosage of the antibody will be different from the optimal dosage of the chemotherapeutic agent, and because their separate administration will permit the use of the different dosages, the sequential administration of the antibody and the chemotherapeutic agent, as opposed to the concurrent administration of both in the form of a conjugate, would have been regarded as advantageous.  In any event, one would have been motivated to practice the method as suggested by the prior art in order to develop a better or more effective treatment for the cancer that afflicts the subject.
	Then, with particular regard to claim 17, although JPWO2010074266-A1 does not expressly teach the cancer to be treated using the disclosed method is composed of spontaneously occurring cancer cells, given that the method is intended for use in treating cancer in human patients, it is immediately evident that the cancer in the patient must be composed of spontaneously occurring cancer cells.  Even if that were not the case, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer composed of spontaneously occurring cancer cells because cancer occurring in humans is generally, if not always, spontaneously occurring.
	With regard to claim 21, although JPWO2010074266-A1 does not expressly teach the cancer is of any one of stages I to IV, as noted above, JPWO2010074266-A1 teaches the cancer is either of an early or a late stage.  Therefore, the prior art teaches the cancer is either of stage I or stage IV, if not any of any intermediate stage.  Even so, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer of any of stages I to IV. 
	Regarding claims 38 and 39, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the chemotherapeutic agent.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the chemotherapeutic agent, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using the combination of the chemotherapeutic agent and the anti-CD4 antibody, as disclosed by the prior art.
	Finally, it is noted that JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage, but JPWO2010074266-A1 does not appear to mention tongue cancer (an neither does Maio et al. or Zielinski et al.).  Despite the fact that JPWO2010074266-A1 does not appear to mention tongue cancer, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating tongue cancer.  This is because JPWO2010074266-A1 teaches the method is effective to treat a wide variety of different types of epithelial and squamous cell cancers that include breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, and pancreatic cancer, as well as multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  Given the wide-range of cancers that are effectively treated, then, it would have at the very least been obvious to try to treat tongue cancer using the claimed invention.  One would have had a reasonable expectation of success since the prior art discloses that the method is effective to treat a variety of epithelial and squamous cell cancers, particularly since it is evident that the method is effective because the antibody cause the depletion of CD4+ T cells in the body of the patient.  Accordingly it relevant to remind Applicant that the issue of the appropriateness of applying such a rationale has been addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined: 

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, an “obvious to try” rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  As indicated by JPWO2010074266-A1, there is indeed market pressure to solve a problem, or more particularly to improve the treatment of cancer, and if not by a finite number of identified, predictable solutions, it is again apparent that the claimed process utilizes known compounds in a known way.  Accordingly, since the combination of elements was known at the time the invention was made, a person of ordinary skill in the art has good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Because that is fully expected to have led to success in achieving the claimed objective of the process, it certainly seems that the combination is the product, not of innovation, but of ordinary skill and common sense.  In this case, combining the elements taught by prior art with the intent to treat tongue cancer in the manner suggested by the prior art would have yielded predictable results.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.       

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 13, 17-21, and 28-4518 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,746,726 in view of JPWO2010074266-A1.
Claims 1-10 of U.S. Patent No. 10,746,726 are drawn to a method that is intended for treating cancer in a human patient, said method comprising administering to the patient an effective amount of anti-CD4 antibody having a cytotoxic activity to kill CD4-positive cells or an effective amount of anti-CD4 antibody or antigen binding fragment thereof which antibody or fragment comprises a cytotoxic component attached thereto to kill the CD4-positive cells.  According to claim 10 the patient is further treated with at least one anticancer drug comprising an antibody that specifically binds to an immune checkpoint molecule.  Although the type of cancer to be treated is not specified by the claims it is evident that any type of cancer and of early or late stage may be treated using the invention provided that a sample from the patient comprises T cells expressing CD4.
The claims do not recite the anti-CD4 antibody comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2; nor do the claims recite the antibody is of the IgG1 isotype and is defucosylated (i.e., an antibody in which the core fucose residues of the sugar chains attached to the Fc domain have been removed, so as to enhance the ability of the antibody to mediate ADCC).  In addition, the claims do not recite the method comprises administering a chemotherapeutic agent, which is a small molecule.
JPWO2010074266-A1 teaches treating solid cancer (e.g., breast cancer, uterine cancer, colorectal cancer, esophageal cancer, liver cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer) in a human patient by administering to the patient an effective amount of an antibody that specifically binds to the extracellular domain of human CD4; see entire document (e.g., paragraphs [0255]-[0258]).  JPWO2010074266-A1 teaches the antibody is a human chimeric antibody, a humanized antibody and a human antibody (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches the antibody is of the IgG1 subtype (see, e.g., paragraphs [0118] and [0122]).  JPWO2010074266-A1 teaches the antibody may bind to CD4 with a KD of 1 x 10-9 M or less (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches, in particular, a humanized antibody designated HV2LV0, which is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application) (see, e.g., Figure 11, Examples 8 and 10; and SEQ ID NOs: 96 and 78, which are the amino acid sequences of the heavy chain variable domain of the antibody (HV2) and the light chain variable domain of the antibody (LV0), respectively).  JPWO2010074266-A1 teaches the antibody can be administered to the patient at least once or twice (see, e.g., the examples).  JPWO2010074266-A1 teaches the antibody can be administered parenterally (e.g., by intravenous injection) (see, e.g., paragraph [0264]).  JPWO2010074266-A1 teaches is effective to treat early-stage cancer or metastases in cases of advanced (late-stage) metastatic cancer; see, e.g., Figures 13 and 14.  JPWO2010074266-A1 teaches the antibody can be defucosylated (i.e., core fucose residues are removed from the sugar chains of the Fc region of the antibody) (see, e.g., paragraphs [0368]-[0372]).  JPWO2010074266-A1 teaches antibody can be conjugated to a therapeutic agent having a low molecular weight such as vinblastine, paclitaxel, or cisplatin, all of which are recognized chemotherapeutic agents (see, e.g., paragraphs [0239]-[0243]).
In view of the teachings of JPWO2010074266-A1, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  In particular, although the claims of the patent do not specify the route of delivery of the antibody it would have been obvious to administer the antibody intravenously by infusion.  This is because this is the route by which therapeutic antibodies are routinely administered to patients.  In addition it would have been obvious to use an antibody of the IgG1 subtype or more particular the anti-CD4 antibody described by JPWO2010074266-A1, which is a defucoylated humanized anti-human CD4 antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 because this was as of the effective filing date of the claimed invention the most common isotype of therapeutic antibodies and because JPWO2010074266-A1 teaches this particular antibody is effective to deplete CD4+ cells and thereby effective to treat any of several different types of cancer including, for example, breast cancer.  It would have been obvious to use an antibody that binds to the extracellular domain of CD4.  This is because it the antibody does not bind to the extracellular domain of the CD4 it will not be suitably used to target CD4-expressing cells (CD4 is present on the surface of cells such that the extracellular domain is accessible to an antibody that binds to CD4).  It also would have been obvious to use an antibody that binds to CD4 with a KD of 1 x 10-9 M or less.  This is because most monoclonal antibodies that are used therapeutically have a KD of 1 x 10-9 M or less.  Furthermore it would have been obvious to use a human or humanized antibody in particular because it was well known at the time that human and humanized antibodies are used more efficaciously to treat human patients because these antibodies do not elicit substantial antibody-specific immune responses in the patients, which can be deleterious particularly when administered more than once (e.g., upon the second administration a patient may have a severe allergic response to the antibody).  Moreover, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin).  This is because JPWO2010074266-A1 teaches the treatment of these types of cancer in patients using an immunoconjugate comprising this same antibody and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and rather than administering the conjugate it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the antibody “in combination with anticancer drug(s), said anti-human CD4 antibody and said anticancer drug(s) being administered sequentially or separately to the patient” (as recited by claims 13 and 18).  Chemotherapeutic agents such vinblastine, paclitaxel, or cisplatin were routinely used at the time to treat different types of cancer, provided that the cancer is expected to be sensitive to agent; and moreover since such chemotherapeutic agents were routinely administered to the patient intravenously, the sequential administration of the agent and the antibody, as opposed to the concurrent administration of both (in the form of a conjugate), would have been seen as an obvious variation of method described by JPWO2010074266-A1.  One ordinarily skilled in the art at the time of the invention would have been motivated to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, for any number of reasons including, for example, the fact that it would not be necessary to form the conjugate and only necessary to procure both the antibody and the agent.  Another reason why it would have been obvious to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, is that the separate administration of antibody and the chemotherapeutic agent would permit the artisan to determine the optimal dosage of each that is effective to treat the cancer that afflicts the patient independently of the other.  Because it is likely that the optimal dosage of the antibody will be different from the optimal dosage of the chemotherapeutic agent, and because their separate administration will permit the use of the different dosages, the sequential administration of the antibody and the chemotherapeutic agent, as opposed to the concurrent administration of both in the form of a conjugate, would have been regarded as advantageous.  In any event, one would have been motivated to practice the method as suggested by the prior art in order to develop a better or more effective treatment for the cancer that afflicts the subject.
	Then, with particular regard to claim 17, although the claims of the patent do not recite and JPWO2010074266-A1 does not expressly teach the cancer to be treated using the disclosed method is composed of spontaneously occurring cancer cells, given that the method is intended for use in treating cancer in human patients, it is immediately evident that the cancer in the patient must be composed of spontaneously occurring cancer cells.  Even if that were not the case, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer composed of spontaneously occurring cancer cells because cancer occurring in humans is generally, if not always, spontaneously occurring.
	With regard to claim 21, although the claims of the patent do not recite and JPWO2010074266-A1 does not expressly teach the cancer is of any one of stages I to IV, as noted above, JPWO2010074266-A1 teaches the cancer is either of an early or a late stage.  Therefore, the prior art teaches the cancer is either of stage I or stage IV, if not any of any intermediate stage.  Even so, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer of any of stages I to IV. 
	Regarding claims 38 and 39, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the chemotherapeutic agent.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the chemotherapeutic agent, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using the combination of the chemotherapeutic agent and the anti-CD4 antibody, as disclosed by the prior art.
Finally, it is noted that JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage, but JPWO2010074266-A1 does not appear to mention tongue cancer.  Despite the fact that JPWO2010074266-A1 does not appear to mention tongue cancer, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating tongue cancer.  This is because JPWO2010074266-A1 teaches the method is effective to treat a wide variety of different types of epithelial and squamous cell cancers that include breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, and pancreatic cancer, as well as multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  Given the wide-range of cancers that are effectively treated, then, it would have at the very least been obvious to try to treat tongue cancer using the claimed invention.  One would have had a reasonable expectation of success since the prior art discloses that the method is effective to treat a variety of epithelial and squamous cell cancers, particularly since it is evident that the method is effective because the antibody cause the depletion of CD4+ T cells in the body of the patient.   

20.	Claims 13, 17-21, and 28-4519 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,156,912 in view of JPWO2010074266-A1.
Claims 1-17 of U.S. Patent No. 9,156,912 are drawn to a method that is intended for treating cancer (e.g., a malignant lymphoma, a solid tumor of a lymphoid tissue) in a human patient by maintaining a graft-versus-tumor effect in the patient following treatment of the patient with an allogeneic hematopoietic stem cell transplantation, said method comprising administering to the patient an effective amount of anti-CD4 human or humanized antibody capable of depleting CD4-expressing cells.
Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  In particular, although the claims of the patent do not specify the route of delivery of the antibody it would have been obvious to administer the antibody intravenously by infusion.  This is because this is the route by which therapeutic antibodies are routinely administered to patients.  In addition it would have been obvious to use an antibody of the IgG1 subtype because this was as of the effective filing date of the claimed invention the most common isotype of therapeutic antibodies.  It would have been obvious to use an antibody that binds to the extracellular domain of CD4.  This is because it the antibody does not bind to the extracellular domain of the CD4 it will not be suitably used to target CD4-expressing cells (CD4 is present on the surface of cells such that the extracellular domain is accessible to an antibody that binds to CD4).  It also would have been obvious to use an antibody that binds to CD4 with a KD of 1 x 10-9 M or less.  This is because most monoclonal antibodies that are used therapeutically have a KD of 1 x 10-9 M or less. 
Even so, the claims do not specify that the cancer is any of lung cancer, breast cancer, gastric cancer, liver cancer, colon cancer, tongue cancer, thyroid cancer, renal cancer, prostate cancer, uterine cancer, cervical cancer, ovarian cancer, melanoma, glioma, and pancreatic cancer.  Furthermore, the claims do not specify that the antibody is defucosylated (i.e., contains no core fucose residues in the sugar chains of its Fc region) or that the antibody is an antibody of the IgG1 isotype comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application).
	These deficiencies are remedied by the teachings of JPWO2010074266-A1.
JPWO2010074266-A1 teaches treating solid cancer (e.g., breast cancer, uterine cancer, colorectal cancer, esophageal cancer, liver cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer) in a human patient by administering to the patient an effective amount of an antibody that specifically binds to the extracellular domain of human CD4; see entire document (e.g., paragraphs [0255]-[0258]).  JPWO2010074266-A1 teaches the antibody is a human chimeric antibody, a humanized antibody and a human antibody (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches the antibody is of the IgG1 subtype (see, e.g., paragraphs [0118] and [0122]).  JPWO2010074266-A1 teaches the antibody may bind to CD4 with a KD of 1 x 10-9 M or less (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches, in particular, a humanized antibody designated HV2LV0, which is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application) (see, e.g., Figure 11, Examples 8 and 10; and SEQ ID NOs: 96 and 78, which are the amino acid sequences of the heavy chain variable domain of the antibody (HV2) and the light chain variable domain of the antibody (LV0), respectively).  JPWO2010074266-A1 teaches the antibody can be administered to the patient at least once or twice (see, e.g., the examples).  JPWO2010074266-A1 teaches the antibody can be administered parenterally (e.g., by intravenous injection) (see, e.g., paragraph [0264]).  JPWO2010074266-A1 teaches is effective to treat early-stage cancer or metastases in cases of advanced (late-stage) metastatic cancer; see, e.g., Figures 13 and 14.  JPWO2010074266-A1 teaches the antibody can be defucosylated (i.e., core fucose residues are removed from the sugar chains of the Fc region of the antibody) (see, e.g., paragraphs [0368]-[0372]).  JPWO2010074266-A1 teaches antibody can be conjugated to a therapeutic agent having a low molecular weight such as vinblastine, paclitaxel, or cisplatin, all of which are recognized chemotherapeutic agents (see, e.g., paragraphs [0239]-[0243]).
It follows that it would have been obvious to treat any given solid tumor (e.g., breast or pancreatic cancer or melanoma) and to use the antibody that is described by JPWO2010074266-A1 in practicing doing so.  More particularly it would have been obvious to use the antibody contains no core fucose residues in the sugar chains of its Fc region and/or an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application).  Moreover, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin).  This is because JPWO2010074266-A1 teaches the treatment of these types of cancer in patients using an immunoconjugate comprising this same antibody and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and rather than administering the conjugate it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the antibody “in combination with anticancer drug(s), said anti-human CD4 antibody and said anticancer drug(s) being administered sequentially or separately to the patient” (as recited by claims 13 and 18).  Chemotherapeutic agents such vinblastine, paclitaxel, or cisplatin were routinely used at the time to treat different types of cancer, provided that the cancer is expected to be sensitive to agent; and moreover since such chemotherapeutic agents were routinely administered to the patient intravenously, the sequential administration of the agent and the antibody, as opposed to the concurrent administration of both (in the form of a conjugate), would have been seen as an obvious variation of method described by JPWO2010074266-A1.  One ordinarily skilled in the art at the time of the invention would have been motivated to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, for any number of reasons including, for example, the fact that it would not be necessary to form the conjugate and only necessary to procure both the antibody and the agent.  Another reason why it would have been obvious to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, is that the separate administration of antibody and the chemotherapeutic agent would permit the artisan to determine the optimal dosage of each that is effective to treat the cancer that afflicts the patient independently of the other.  Because it is likely that the optimal dosage of the antibody will be different from the optimal dosage of the chemotherapeutic agent, and because their separate administration will permit the use of the different dosages, the sequential administration of the antibody and the chemotherapeutic agent, as opposed to the concurrent administration of both in the form of a conjugate, would have been regarded as advantageous.  In any event, one would have been motivated to practice the method as suggested by the prior art in order to develop a better or more effective treatment for the cancer that afflicts the subject.
	Then, with particular regard to claim 17, although the claims of the patent do not recite and JPWO2010074266-A1 does not expressly teach the cancer to be treated using the disclosed method is composed of spontaneously occurring cancer cells, given that the method is intended for use in treating cancer in human patients, it is immediately evident that the cancer in the patient must be composed of spontaneously occurring cancer cells.  Even if that were not the case, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer composed of spontaneously occurring cancer cells because cancer occurring in humans is generally, if not always, spontaneously occurring.
	With regard to claim 21, although the claims of the patent do not recite and JPWO2010074266-A1 does not expressly teach the cancer is of any one of stages I to IV, as noted above, JPWO2010074266-A1 teaches the cancer is either of an early or a late stage.  Therefore, the prior art teaches the cancer is either of stage I or stage IV, if not any of any intermediate stage.  Even so, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer of any of stages I to IV. 
	Regarding claims 38 and 39, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the chemotherapeutic agent.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the chemotherapeutic agent, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using the combination of the chemotherapeutic agent and the anti-CD4 antibody, as disclosed by the prior art.
Finally, it is noted that JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage, but JPWO2010074266-A1 does not appear to mention tongue cancer.  Despite the fact that JPWO2010074266-A1 does not appear to mention tongue cancer, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating tongue cancer.  This is because JPWO2010074266-A1 teaches the method is effective to treat a wide variety of different types of epithelial and squamous cell cancers that include breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, and pancreatic cancer, as well as multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  Given the wide-range of cancers that are effectively treated, then, it would have at the very least been obvious to try to treat tongue cancer using the claimed invention.  One would have had a reasonable expectation of success since the prior art discloses that the method is effective to treat a variety of epithelial and squamous cell cancers, particularly since it is evident that the method is effective because the antibody cause the depletion of CD4+ T cells in the body of the patient.   

21.	Claims 13, 17-21, and 28-45 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned U.S. Patent No. 9,156,912.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 9,156,912, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

22.	Claims 13, 17-21, and 28-4520 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,168,137 in view of JPWO2010074266-A1.   
Claims 1-15 of U.S. Patent No. 11,168,137 are drawn to a method that is intended for use in treating cancer in a human patient, wherein said patient has been treated using an immune checkpoint regulator that has a potential to cause lethal anaphylactic side effects, said method comprising administering to the patient an effective amount of anti-CD4 human-type chimeric, humanized, or human antibody having the ability to mediate ADCC and/or CDC or which is bound to a cytotoxic component to deplete CD4-expressing immune cells in the patient.  According to claim 9 the antibody contains no core fucoses in sugar chains in its Fc region and according to claim 11 the antibody is the anti-CD4 humanized antibody IT1208; and finally according to any of claims 14 and 15 the cancer is renal cancer, breast cancer, lung cancer or gastric cancer.
The claims do not recite the anti-CD4 antibody is administered in combination with a chemotherapeutic agent, which is a small molecule.
This deficiency is remedied by the teachings of JPWO2010074266-A1.
JPWO2010074266-A1 teaches treating solid cancer (e.g., breast cancer, uterine cancer, colorectal cancer, esophageal cancer, liver cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer) in a human patient by administering to the patient an effective amount of an antibody that specifically binds to the extracellular domain of human CD4; see entire document (e.g., paragraphs [0255]-[0258]).  JPWO2010074266-A1 teaches the antibody is a human chimeric antibody, a humanized antibody and a human antibody (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches the antibody is of the IgG1 subtype (see, e.g., paragraphs [0118] and [0122]).  JPWO2010074266-A1 teaches the antibody may bind to CD4 with a KD of 1 x 10-9 M or less (see, e.g., paragraph [0038]).  JPWO2010074266-A1 teaches, in particular, a humanized antibody designated HV2LV0, which is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application) (see, e.g., Figure 11, Examples 8 and 10; and SEQ ID NOs: 96 and 78, which are the amino acid sequences of the heavy chain variable domain of the antibody (HV2) and the light chain variable domain of the antibody (LV0), respectively).  JPWO2010074266-A1 teaches the antibody can be administered to the patient at least once or twice (see, e.g., the examples).  JPWO2010074266-A1 teaches the antibody can be administered parenterally (e.g., by intravenous injection) (see, e.g., paragraph [0264]).  JPWO2010074266-A1 teaches is effective to treat early-stage cancer or metastases in cases of advanced (late-stage) metastatic cancer; see, e.g., Figures 13 and 14.  JPWO2010074266-A1 teaches the antibody can be defucosylated (i.e., core fucose residues are removed from the sugar chains of the Fc region of the antibody) (see, e.g., paragraphs [0368]-[0372]).  JPWO2010074266-A1 teaches antibody can be conjugated to a therapeutic agent having a low molecular weight such as vinblastine, paclitaxel, or cisplatin, all of which are recognized chemotherapeutic agents (see, e.g., paragraphs [0239]-[0243]).
It follows that it would have been obvious to treat any given solid tumor (e.g., breast or pancreatic cancer or melanoma) and to use the antibody that is described by JPWO2010074266-A1 in practicing doing so.  More particularly it would have been obvious to use the antibody contains no core fucose residues in the sugar chains of its Fc region and/or an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application).  Moreover, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by administering to a patient having a cancer selected from breast cancer, uterine cancer, colorectal cancer, liver cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, all of which are types of “solid” cancer, the defucosylated humanized anti-CD4 antibody, as described by JPWO2010074266-A1, which is designated HV2LV0 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by this application) and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 (as set forth by this application), and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin).  This is because JPWO2010074266-A1 teaches the treatment of these types of cancer in patients using an immunoconjugate comprising this same antibody and a chemotherapeutic agent (e.g., vinblastine, paclitaxel, or cisplatin) and rather than administering the conjugate it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the antibody “in combination with anticancer drug(s), said anti-human CD4 antibody and said anticancer drug(s) being administered sequentially or separately to the patient” (as recited by claims 13 and 18).  Chemotherapeutic agents such vinblastine, paclitaxel, or cisplatin were routinely used at the time to treat different types of cancer, provided that the cancer is expected to be sensitive to agent; and moreover since such chemotherapeutic agents were routinely administered to the patient intravenously, the sequential administration of the agent and the antibody, as opposed to the concurrent administration of both (in the form of a conjugate), would have been seen as an obvious variation of method described by JPWO2010074266-A1.  One ordinarily skilled in the art at the time of the invention would have been motivated to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, for any number of reasons including, for example, the fact that it would not be necessary to form the conjugate and only necessary to procure both the antibody and the agent.  Another reason why it would have been obvious to administer the antibody and the chemotherapeutic agent sequentially, rather than concurrently in the form of a conjugate, is that the separate administration of antibody and the chemotherapeutic agent would permit the artisan to determine the optimal dosage of each that is effective to treat the cancer that afflicts the patient independently of the other.  Because it is likely that the optimal dosage of the antibody will be different from the optimal dosage of the chemotherapeutic agent, and because their separate administration will permit the use of the different dosages, the sequential administration of the antibody and the chemotherapeutic agent, as opposed to the concurrent administration of both in the form of a conjugate, would have been regarded as advantageous.  In any event, one would have been motivated to practice the method as suggested by the prior art in order to develop a better or more effective treatment for the cancer that afflicts the subject.
	Then, with particular regard to claim 17, although the claims of the patent do not recite and JPWO2010074266-A1 does not expressly teach the cancer to be treated using the disclosed method is composed of spontaneously occurring cancer cells, given that the method is intended for use in treating cancer in human patients, it is immediately evident that the cancer in the patient must be composed of spontaneously occurring cancer cells.  Even if that were not the case, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer composed of spontaneously occurring cancer cells because cancer occurring in humans is generally, if not always, spontaneously occurring.
	With regard to claim 21, although the claims of the patent do not recite and JPWO2010074266-A1 does not expressly teach the cancer is of any one of stages I to IV, as noted above, JPWO2010074266-A1 teaches the cancer is either of an early or a late stage.  Therefore, the prior art teaches the cancer is either of stage I or stage IV, if not any of any intermediate stage.  Even so, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention as disclosed by the prior art by treating cancer of any of stages I to IV. 
	Regarding claims 38 and 39, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating cancer using the method of the prior art wherein the only other anticancer treatment the patient previously received was a treatment with the chemotherapeutic agent.  There is simply no reason to think otherwise.  If a given patient were previously treated using only the chemotherapeutic agent, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by continuing the treatment using the combination of the chemotherapeutic agent and the anti-CD4 antibody, as disclosed by the prior art.
Finally, it is noted that JPWO2010074266-A1 teaches the method is effective to treat a cancer selected from breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, pancreatic cancer, multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma, whether the cancer is at an early-stage cancer or a late-stage, but JPWO2010074266-A1 does not appear to mention tongue cancer.  Despite the fact that JPWO2010074266-A1 does not appear to mention tongue cancer, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the claimed invention by treating tongue cancer.  This is because JPWO2010074266-A1 teaches the method is effective to treat a wide variety of different types of epithelial and squamous cell cancers that include breast cancer, uterine cancer, colorectal cancer, esophageal cancer, stomach cancer, ovarian cancer, lung cancer, renal cancer, rectal cancer, thyroid cancer, uterine cervix cancer, small intestinal cancer, prostate cancer, and pancreatic cancer, as well as multiple myeloma, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  Given the wide-range of cancers that are effectively treated, then, it would have at the very least been obvious to try to treat tongue cancer using the claimed invention.  One would have had a reasonable expectation of success since the prior art discloses that the method is effective to treat a variety of epithelial and squamous cell cancers, particularly since it is evident that the method is effective because the antibody cause the depletion of CD4+ T cells in the body of the patient.   
 
Conclusion
23.	No claim is allowed.

24.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Each of U.S. Patent Nos. 6,300,129 and 7,041,871 teaches an anti-CD4 antibody designated 6G5 and a method for treating cancer comprising administering to a patient having cancer an effective amount of this antibody or an immunoconjugate comprising this antibody and a cytotoxic moiety.
	Awwad et al. (J. Exp. Med. 1988 Dec 1; 168 (6): 2193-206) teaches immunologically mediated regression of a lymphoma after treatment with anti-L3T4 (CD4) antibody as a consequence of destruction of suppressor T cells so as to increase proliferation of cytotoxic T cells.
Knutson et al. (Cancer Immunol. Immunother. 2007 Mar; 56 (3): 271-85) reviews the role of regulatory T cells in cancer.
Frumento et al. (Endocr. Metab. Immune Disord. Drug Targets. 2006 Sep; 6 (3): 233-7) teaches targeting immunosuppression for treatment of cancer.
Dannull et al. (J. Clin. Invest. 2005 Dec; 115 (12): 3623-33) teaches enhancement of antitumor immunity in cancer patients after depletion of regulatory T cells.
Ercolini et al. (J. Exp. Med. 2005 May 16; 201 (10): 1591-602) teaches the use of cyclophosphamide to deplete Treg cells so as to recruit and activate latent pools of CTL in order to produce an effective antitumor response.
Yamane-Ohnuki et al. (Biotechnol. Bioeng. 2004 Sep 5; (5): 614-22) teaches the production of defucosylated antibodies exhibiting increased ADCC activity as compared with their fucosylated counterparts.
Rider et al. (Cancer Res. 2007 Oct 15; 67 (20): 9945-53) teaches Zanolimumab (antibody 6G5), a human anti-human CD4 IgG1 antibody, for the treatment of T-cell lymphoma. 
Roque et al. (Biotechnol. Prog. 2004 May-Jun; 20 (3): 639-54) teaches methods for the production of high affinity human and humanized antibodies.
Newly cited, Cabrera et al. (Hepatology. 2004 Nov; 40 (5): 1062-71) teaches depletion of CD4+ T cells using a depleting anti-CD4 antibody drives enhanced antigen-specific CD4+ and CD8+ T cell proliferation.
Li et al. (Cancer Res. 2003 Dec 1; 63 (23): 8384-92) teaches depletion of CD4+ CD25+ regulatory T cells (Tregs) using a depleting anti-CD25 antibody led to enhanced antitumor immunity.
Ghiringhelli et al. (Eur. J. Immunol. 2004 Feb; 34 (2): 336-44) teaches CD4+CD25+ regulatory T cells suppress tumor immunity but are sensitive to cyclophosphamide which allows immunotherapy of established tumors to be curative.
Jing et al. (Blood. 2009 Apr 30; 113 (18): 4449-57) teaches depletion of CD4+ T cells enhances immunotherapy for neuroblastoma.
Ueha et al. (Cancer Immunol. Res. 2015 Jun; 3 (6): 631-40) teaches depletion of CD4+ cells in tumor-bearing mice has strong antitumor effects, but that when combined with inhibitory anti-PD-1 and anti-PD-L1 antibodies there is a synergistic suppression of tumor growth and greatly prolonged survival. 
Although not prior art, Shitara et al. (J. Immunother. Cancer. 2019 Jul 24; 7 (1): 195; pp. 1-11) teaches the defucosylated humanized anti-CD4 antibody IT1208 can be used to deplete CD4+ T cells, leading to the increased proliferation and activation of tumor antigen-specific CD8+ T cells.
Aoki et al. (Front. Immunol. 2019 Jan 24; 9: 3185; pp. 1-13) teaches depletion of CD4+ cells using the defucosylated humanized anti-CD4 antibody IT1208 increased the number and total frequency of tumor-reactive CD8+ T-cell clones in mice.
Kim et al. (Nat. Commun. 2021 Sep 7; 12 (1): 5314; pp. 1-15) teaches transient anti-CD4 antibody treatment enhances antitumor immune responses by increasing the production and activation of tumor antigen-specific CD8+ T cells.

25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
June 16, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At present it is only according to claims 30-33 that the antibody is of the IgG1 subtype and would be understood to necessarily comprise an Fc domain.  Since claims 30-33 depend from claims 13, 18, 28, and 29, respectively, it follows that the antibody according to any of the independent claims need not be of the IgG1 isotype and need not comprise an Fc domain (and particularly not one that is glycosylated, such that core fucose residues might be removed from the sugar chains attached thereto).
        
        2 See, e.g., Example, 1 and in particular the disclosure in paragraph [0058] of the specification.
        
        3 According to the instant disclosure the structure of antibody IT1208 was first described by JPWO2010074266-A1; see page 30, lines 15-18.  According to the disclosure in JPWO2010074266-A1, antibody IT1208, which was before designated “HV2LV0”, is the humanized derivative of a rat monoclonal antibody having the designation “KM4065”; see, e.g., paragraph [0501] of JPWO2010074266-A1. 
        
        4 The specification does not appear to expressly define the term “human antibody” and therefore the term is given its ordinary definition.  Thus, a “human antibody” is understood to be an antibody that is of or from a human.  A recombinant antibody such as a humanized antibody is not “human” per se.  So since the claimed antibody comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2, it appears the antibody is “humanized”, not “human”.  
        
        5 The specification does not appear to expressly define the meaning of the term “chimeric antibody”, but generally a “chimeric” antibody is produced by grafting the Fc region (or the constant regions) of a human antibody to the variable regions of a mouse or rat antibody.  If, then, the variable regions of antibody IT1208 were produced by grafting the CDRs of the rat antibody into the framework of a human antibody, the antibody produced is a “humanized” antibody, not a “chimeric” antibody.   
        6 See M.P.E.P. § 2172 (II).
        7 According to claims 13 and 28 the one or more solid cancers is selected from lung cancer, breast cancer, gastric cancer, liver cancer, colon cancer, tongue cancer, thyroid cancer, renal cancer, prostate cancer, uterine cancer, cervical cancer, ovarian cancer, and glioma; and according to claims 18 and 29 the one or more solid cancers is selected from colon cancer, lung cancer, pancreatic cancer, renal cancer, and breast cancer.
        
        8 See, e.g., the disclosure in the instant specification at page 8, lines 5-18.
        
        9 As one example, U.S. Patent No. 9,334,325 teaches a humanized anti-CD4 antibody designated "BT061", which, although comprising an unmodified Fc domain, so as to be expected to be capable of mediating both ADCC and CDC, binds to CD4 on the surface of Treg cells, does not to cause their destruction.  To the contrary, it appears that this antibody acts to activate the cells and stimulate their proliferation without causing a depletion of CD4-expressing T cells; see entire document (e.g., claim 1).  
        
        10 See, e.g., Example, 1 and in particular the disclosure in paragraph [0058] of the specification.
        
        11 While perhaps the anticancer drug(s) or “immune checkpoint inhibitor(s)” that are administered sequentially or separately to the patient may be found effective to treat or suppress recurrence or metastasis of one or a plurality of different types of cancer in the patient, it remains to be determined if the claimed invention, which comprises administering to the patient a chimeric, humanized, or human antibody comprising heavy and light chain variable domains comprising the amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 2, respectively, but not necessarily an Fc domain, which is capable of mediating ADCC, may be practiced so as to meet the claimed objective.  It will very much depend upon the type of cancer that is to be treated, as well as the identity of the anticancer drug(s) or “immune checkpoint inhibitor(s)”, but it is recognized that not every drug or “immune checkpoint inhibitor” has been found to be effective in treating any and all different types of cancer or suppressing the advancement of the disease.  This position is supported, for example, by the teachings of Ahmad et al. (Neurooncol. Pract. 2019 Dec; 6 (6): 424-7).  Ahmad et al. teaches immune checkpoint inhibitor failure in treating hypermutated and mismatch repair-mutated recurrent high-grade gliomas (see entire document; e.g., the abstract).  Moreover, Ahmad et al. reports that in the cases of four adults with recurrent high-grade glioma with the hypermutation phenotype and/or carrying MMR mutations did not respond to immune checkpoint inhibitor therapy.  As Ahmad et al. discloses, these patients exhibited progression after starting immunotherapy, and immune checkpoint inhibitor (CPI) treatment did not significantly affect the expected outcome of recurrent high-grade gliomas (page 425).  Gliomas are one type of cancer that is to be treated using the claimed invention.  If the anti-CD4 antibody is not effective, and if the immune checkpoint inhibitor (or anti-cancer drug) is also not effective, then, the combination may not be effective.  Further support for the position taken herein is found in the teachings of Kartalou et al. (Mutat. Res. 2001 Jul 1; 478 (1-2):23-43).  Kartalou et al. teaches the use of cisplatin in cancer chemotherapy is limited by acquired or intrinsic resistance of cells to the drug (see entire document; e.g., the abstract).  Although this is only one example, the fact is that many types of cancer are not effectively treated using particular anticancer drugs due to the development of resistance to the drugs.  This application fails to show that the combination of an antibody lacking an Fc domain, which is incapable of mediating ADCC, and any given anticancer drug or “immune checkpoint inhibitor” will be effective to treat any one or a combination of the different types of solid cancers recited by the claims in a human patient.  Accordingly, given the unpredictable nature of the art, it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).       
        
        12 See paragraph [0013] at page 8.
        
        13 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        14 Notably according to claims 13 and 18 the antibody is of the IgG1 isotype and it may be human or humanized, such that it comprises a human Fc effector domain, but it may also be “chimeric”, such that it may comprise a non-human Fc effector domain (e.g., a mouse Fc effector domain).  As the teachings of Kipps et al. suggest if the antibody is a chimeric antibody (and not a human or humanized antibody), which comprises, e.g., a murine Fc effector domain, even though the antibody is of the IgG1 subtype, it should not be expected to be an antibody that is capable of mediating ADCC.  If it does not mediate ADCC and it is not conjugated to a cytotoxic moiety and is not capable of mediating other effector functions (e.g., CDC) and does not upon binding to a CD4-expressing cell to undergo apoptosis then why should it be expected to be an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective by depleting or causing the elimination of CD4-expressing Treg cells?  
        
        15 See Example 1 at page 30 of the specification.
        16 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        17 See the publications having the citation numbers 36, 37, and 38. 
        18 Claims 36, 37, and 40-43 are indefinite and so are herein construed as being drawn to the invention according to the preceding claim from which claims 36, 37, and 40-43 depend. 
        19 Claims 36, 37, and 40-43 are indefinite and so are herein construed as being drawn to the invention according to the preceding claim from which claims 36, 37, and 40-43 depend. 
        20 Claims 36, 37, and 40-43 are indefinite and so are herein construed as being drawn to the invention according to the preceding claim from which claims 36, 37, and 40-43 depend.